         Case 1:20-cv-04438-DLC Document 89-1 Filed 03/12/21 Page 1 of 1




                                                APPENDIX




Paris Court of Appeal

10 november 1962

BANK, BANKER, RESPONSIBILITY, TRANSFER OF FUNDS ABROAD, ODRER, LATE EXECUTION, CURRENCY
DEVALUATION

The bank which did not execute the order to transfer funds abroad with the necessary promptness, and
which is not even able to say on which date it executed the transfer request, must repair the damage
incurred by the client as a result of the late execution of the transfe more than a week after the issuance
of the order, causing a loss in the foreign currency equivalent following the devaluation of the franc, which
has taken place in the meantime.

To avoid the liability incurred, the bank must demonstrate that a quicker execution was absolutely
impossible, or that the consequences the client is complaining about would also have occurred if it had
acted with the necessary promptness.



Geproci against Banque française et italienne pour l’Amérique du Sud – Decision



95‐ A bank which receives a transfer order from one of its customers will only execute said order if there
are sufficient funds available in the account. Otherwise, the bank shall inform its client of the impossibility
in which she finds itself to follow its instructions. However, the legislator has not enacted any sanction
comparable to the one inflicted for the issuance of bad checks. When the balance of the account allows
the execution of the transfer, the banker must execute the transfer as quickly as possible, not only
because a delay may result in a cash flow problem for the beneficiary, but also because an event may
occur, such as the death of the principal rendering the execution of the transaction impossible.
